NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOHN L. MCDONALD,
Claimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0nclent-Appellee.
lo
2011-7078
Appea1 from the United States C0urt of Appeals for
Veterans Claims in case n0. 08-2258, Judge Wi11iam A.
M00rman.
ON MOTION
ORDER
J0hn L. McD0nald moves with the consent of the Sec-
retary of Veterans Affairs to lift the stay of proceedings
and set a brieEng schedule
Up0n consideration thereof

SYNQOR V. ARTESYN TECH 2
Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
T. John Wa1'd.
ON MOTION
PER CURIAM.
0 R D E R
The appellants move for clarification of the court’s
April 11, 2011 order and for expedited consideration
SynQor, lnc. opposes.
In light of the proceedings before the United States
District Court for the Eastern District of Texas in this
case since the filing of this motion, the court deems it
appropriate to direct the parties to file a status report
informing this court of how they believe this motion
should proceed.
Accordingly,
IT ls 0R1)ERE1) THAT:
The parties shall each file a status report not to
exceed 15 pages by Septe1nber 29, 2011.
FOR THE COURT
SEP 1 5 2011
/s/ J an Horbal};
Date J an Horbaly
Clerk
cc: Donald R. Dunner, Esq.
Constantine L. Trela, Jr., Esq. F"_ED
Steven N. Wi11iams, Esq. u.s. cover 0F APPEALs Fon
A1an D_ Smith, Esq. THE FEDERAL C|RCU1T
Eric W. Benisek, Esq. 553 1 5 2011
.lAN HDRBALY
CLERK